DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  The claimed invention claims a mechanical, metamaterial framework configured to circulate the external energy flux between the metamaterial system and the energy source.  It is inoperative because in order for a circulation, there must be a close loop arrangement.  For example, a pump circulates a liquid between two containers.  However, the claimed invention does not mention a close loop arrangement.  It appears that the energy flux is transferred from the external energy source to the system, once, as recited in claim 1.  Hypothetically, the energy flux is circulated as claimed.  It is understood that the energy flux is referred to vibration from an external source.  Vibration is known to happen once, continuously or intermittently.  If this vibration happens once, said vibration could be circulated.  What if this vibration happens continuously, would the first wave, when returned to the external source, combined with the next wave, and so on and so forth.  How is the accumulated vibration be dealt with as it would be increasing continuously?  The same goes for intermittent vibration.  The specification describes the instant invention to not absorbing or dissipating the vibration.  So, when said vibration is returned, where would it go?  It appears that the claimed invention is claiming a perfect machine which would not be possible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, It is not understood what is “external energy flux”.  Is it thermal, electrical, radiation, etc.?  
Claim 1 appears to claim a concept without any structures to support the ability to circulate the energy.
In claim 13, please define “a full frequency band”.
In claim 18, if the payload is disposed outside of the metamaterial framework, how is it being protected from the external energy flux?
Due to the above mentioned deficiencies, claims 1-26 are being treated as best as possible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 10 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 108799405).
Re: claim 1, Chen shows a metamaterial system for protecting a payload from external energy flux generated by an energy source, as in the present invention, the metamaterial system comprising:
a mechanical, metamaterial framework as shown in figure 1, configured to circulate the external energy flux between the metamaterial system and the energy source, see section “Technical Field”.
Re: claim 2, Chen shows the metamaterial framework includes a plurality of elastic elements 103, 203, wherein the external energy flux is configured to be stored in the elastic elements and then released and returned back to the energy source.
Re: claim 3, Chen shows the elastic elements include at least a spring 103, 203.
Re: claim 4, Chen shows the metamaterial framework includes a plurality of inelastic elements, 1, 2, 3, wherein the plurality of inelastic elements include rigid bars.
Re: claim 5, Chen shows the metamaterial framework includes a unit cell having a plurality of inelastic elements and elastic elements, see figures 1 and 2.
Re: claim 6, Chen shows the plurality of elastic elements of the unit cell include a spring 103, 203.
Re: claim 7, Chen shows the plurality of inelastic elements of the unit cell include rigid bars 1, 2, 3.
Re: claim 9, Chen shows the payload, instruments, see section “Background Technique”, wherein the payload is coupled to the unit cell, wherein a state of the payload is independent from the external energy flux input energy applied to the unit cell.
Re: claim 10, Chen shows the unit cell has absolute zero stiffness, see section “Technical Field”.
Re: claim 12, Chen shows the payload is coupled to the unit cell, wherein the unit cell is configured to isolate vibrations in an ultra-low frequency band below 20 Hz for the payload, see section “Background Technique”.
Re: claim 13, Chen shows the unit cell is configured to isolate vibrations in a full frequency band, see section “Background Technique”.
Re: claim 14, Chen shows the payload is coupled to the unit cell, wherein the unit cell is configured to provide an energy shield for payload, see section “Technical Field” and section “Background Technique”.
Re: claim 15, Chen shows the unit cell is tunable based on the payload, see section “Technical Field” and section “Background Technique”.
Re: claim 16, Chen shows the elastic elements 203 have adjustable positions.
Re: claim 17, Chen shows the payload is disposed within the metamaterial framework, see section “Summary of the Invention”.
Re: claim 18, Chen shows the payload is disposed outside of the metamaterial framework, see section “Summary of the Invention”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 108799405).
Re: claim 11, Chen’s system, as rejected above, does not mention an adjustment according to loads.  It is believed that this is a common engineering practice to adjust a system according to loads in order to properly protect the loads.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have adjusted the system of Chen according to the load in order to properly protect the load from external vibration.
Re: claim  19, Chen’s system, as rejected above, does not mention an arrangement of the payload and the framework.  It is common sense to provide overall protection for a payload.  As such, the payload should be in between frameworks in order to be properly isolated from external vibration.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have disposed the payload inside or between frameworks in the system of Chen in order to properly protect and isolate the payload from external vibration.
Re: claim 20, the first and second metamaterial frameworks are identical in size and shape; since the framework as claimed is being used in multiple to protect the payload.
Claims 8 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 108799405) in view of Boyce et al. (10,808,794).
Re: claim 8, Chen’s system, as rejected above, is silent of an array.  Boyce is cited to teach a metamaterial system wherein the unit cell is one of a plurality of multiple unit cells that are assembled in an array, see figure 6A. It would have been obvious to one of ordinary skill in the art before the effective filing date to have arranged the unit cells of Chen into an array such as taught by Boyce in order to achieve a honeycomb system which has been known to be excellent in damping vibration.
Re: claim 21, Chen shows the unit cell to be rectangular while the claim requires a hexagon shape.  Boyce is cited to teach a unit cell in a metamaterial framework with a hexagon shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have employed another shape such as a hexagon as taught by Boyce in the system of Chen in order to achieve a honeycomb system which has been known to be excellent in damping vibration.
Re: claim 22, as modified by Boyce, the system of Chen would comprise the unit cell includes six inelastic elements forming the outer hexagonal shape, and wherein pivot points are disposed between the six inelastic elements.
Re: claim 23, Chen shows the unit cell includes four additional inelastic elements 205, each additional inelastic element extending inwardly from one of the pivot points.
Re: claim 24, Chen shows the additional inelastic elements 205 have lengths that are shorter than lengths of the inelastic elements 1, 3 that would form the outer hexagonal shape, as modified.
Re: claim 25, Chen shows the unit cell includes a first elastic spring element 103 extending between two of the additional inelastic elements, and a second elastic spring element 203 extending between two of the pivot points.
Re: claim 26, Chen shows the first elastic spring element has a first spring constant and the second elastic spring element has a second, different spring constant.  From figure 1, one can see that spring 103 is bigger than spring 203.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657